Exhibit 10.27

 

AMENDMENT 2003-2 TO
THE TITAN CORPORATION
DEFERRED COMPENSATION PLAN

 

The Chief Executive Officer of the Titan Corporation hereby adopts the following
amendment to the Titan Corporation Deferred Compensation Plan (the “Plan”):

 

1.  Section 4.5 of the Plan is hereby amended in its entirety to read as follows
effective November 1, 2003:

 

“4.5                           Distribution Upon a Change in Control.
Notwithstanding any other provision of the Plan, if there is a Change in
Control, no deferrals will be made under the Plan with respect to periods
following the Change in Control and all vested Account Balances under the Plan
shall immediately be distributed or commence to be distributed in accordance
with this Section 4.5.  For purposes of this Section 4.5, the vested account
balance of a Participant who is an active Employee of the Company on the date of
the Change in Control will be determined: (a)  by crediting the Participant with
a Year of Service for the year of employment in which the Change in Control
occurs; and (b) without applying the provision that a Participant must be
employed on the last day of the Plan Year to avoid forfeiture of the Annual
Company Matching Amount and attributable earnings for the Plan Year in which the
Participant terminates employment with the Company.  On or before December 31 of
the calendar year preceding the calendar year in which the Change in Control
occurs and prior to the satisfaction of all shareholder approval and all
regulatory approval requirements that may be applicable to such Change in
Control or such earlier date as the Committee shall designate, a Participant
whose vested Account Balance exceeds $25,000 as of the September 30 preceding
the last day on which such election could be made can elect whether the
Participant’s vested Account Balance will be paid: (a) in a single lump sum; or
(b) pursuant to the Annual Installment Method over five years.   The vested
Account Balance of any Participant not described in the prior sentence will be
paid automatically in a single lump sum.  If a Participant who is entitled to
make an election fails to do so, the Participant’s vested Account Balance will
be paid in a single lump sum.  If the Participant has made an alternative
distribution election pursuant to any other provision of the Plan but has not
commenced to receive distributions as of the date of the Change in Control, such
election shall be void and shall have no force or effect.  If, as of the date of
the Change in Control, a Participant has commenced to receive distributions
under the Plan under an Annual Installment Method with more than five years of
installments remaining to be paid at the time of the Change in Control, the
Participant’s unpaid vested Account Balance as of the Change in Control will
thereafter be paid

 

1

--------------------------------------------------------------------------------


 

pursuant to the Annual Installment Method over five years determined from the
date of the Change in Control.”

 

IN WITNESS WHEREOF, the Chief Executive Officer of the Titan Corporation has
caused this amendment to be executed this 22nd day of December 2003.

 

 

 

The Titan Corporation

 

 

 

 

 

By:

/s/ Gene W. Ray

 

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------